 


109 HR 3321 IH: To amend the Wild and Scenic Rivers Act to designate segments of the Taunton River in the Commonwealth of Massachusetts as a component of the National Wild and Scenic Rivers System.
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3321 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Wild and Scenic Rivers Act to designate segments of the Taunton River in the Commonwealth of Massachusetts as a component of the National Wild and Scenic Rivers System. 
 
 
1.Taunton River, MassachusettsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new paragraph: 
 
(___).Taunton River, MassachusettsThe segment downstream from the headwaters, from the confluence of the Town River and the Matfield River in Bridgewater to the Mount Hope Bay in the city of Fall River, Massachusetts..  
 
